IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 399PA16

                             Filed 1 February 2019
In re Appeal of the Fee Award of the North Carolina Industrial Commission in
N.C.I.C. Nos. W82780 & W98474

KEITH SAUNDERS

             v.
ADP TOTALSOURCE FI XI, INC.,
         Employer,

LIBERTY MUTUAL/HELMSMAN MANAGEMENT SERVICES,
         Carrier


      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, 249 N.C. App. 361, 791 S.E.2d 466 (2016), vacating and

remanding an order entered on 4 September 2015 by Judge Alan Z. Thornburg in

Superior Court, Buncombe County that reversed in part an opinion and award filed

on 23 February 2015 by the North Carolina Industrial Commission. Heard in the

Supreme Court on 27 August 2018.


      The Sumwalt Law Firm, by Mark T. Sumwalt, Vernon Sumwalt, and Lauren
      H. Walker; and Grimes Teich Anderson, LLP, by Henry E. Teich, for plaintiff-
      appellant.

      Hedrick Gardner Kincheloe & Garofalo LLP, by M. Duane Jones, Kari L.
      Schultz, and Linda Stephens, for defendant-appellees.


      HUDSON, Justice.

      Plaintiff Keith Saunders appealed the Opinion and Award of the North

Carolina Industrial Commission (the Commission), which declined to award certain
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



attorney’s fees to plaintiff’s attorneys, to the Superior Court in Buncombe County

pursuant to N.C.G.S. § 97-90(c).    The superior court reversed the Commission’s

decision and ordered attorney’s fees to be paid to plaintiff’s attorneys from the

reimbursement for retroactive attendant care medical compensation that the

Commission had awarded to plaintiff.            Both plaintiff and defendants ADP

TotalSource Fi Xi, Inc. and Liberty Mutual/Helmsman Management Services,

appealed from the superior court’s order. On appeal, the Court of Appeals vacated

the superior court’s order and remanded the matter to the court for further remand

to the Commission, holding that the superior court exceeded the “narrow scope” of its

statutory authority to review the reasonableness of a Commission’s fee award under

N.C.G.S. § 97-90(c) by taking and considering new evidence that was not presented

before the Commission. Saunders v. ADP TotalSource Fi Xi, Inc., 248 N.C. App. 361,

376, 791 S.E.2d 466, 477-78 (2016). Because we conclude that N.C.G.S. § 97-90(c)

authorizes the superior court to consider additional evidence and exercise its

“discretion” in reviewing the reasonableness or setting the amount of attorney’s fees,

we reverse.

                                    Background

      Plaintiff was employed as a bartender for defendant-employer when on 6

March 2010 and 7 July 2010 he sustained two work-related injuries by accident to

his lower back. On 15 October 2010, defendants filed a Form 60 with the North

Carolina Industrial Commission, in which they accepted plaintiff’s claim as


                                          -2-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                    Opinion of the Court



compensable under the Workers’ Compensation Act (the Act) and described the injury

as “extruded disk herniation left side L4-5.” On 21 October 2010, plaintiff underwent

back surgery performed by Stephen David, M.D. “involving L4 and L5-S1

laminectomies, bilateral partial medial facetectomies, and bilateral foraminotomies

with discectomy.” In spite of his surgery, as well as extended physical therapy,

plaintiff continued to experience “severe disabling pain” and he developed left foot

drop and “reflex sympathetic dystrophy (RSD), or complex regional pain syndrome

(CRPS).”

       On 3 November 2010, plaintiff retained Henry E. Teich to represent him before

the Commission. Plaintiff and Mr. Teich entered into a fee agreement that provided

Mr. Teich’s law firm a contingency fee of “25% of any recovery as Ordered by the

North Carolina Industrial Commission.” At the time of this agreement, there were

no issues involving attendant care or home modification. Plaintiff and Mr. Teich later

supplemented this agreement to provide for an attorney’s fee of 25% of ongoing

temporary total disability payments. On 23 April 2012, the Commission filed an

order approving this arrangement through which Mr. Teich’s firm received every

fourth temporary total disability check due plaintiff.

       Plaintiff’s deteriorating medical condition resulted in his “suffer[ing] several

falls or near-falls, . . . which place him at a significant[ly] increased risk of suffering

a fall,” and plaintiff was ultimately rendered incapable of “perform[ing] activities of

daily living or otherwise liv[ing] independently.”          Multiple medical providers


                                            -3-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



recommended that plaintiff install safety equipment and assistance devices in his

home and that he receive attendant care medical services. Defendants received notice

of plaintiff’s attendant care needs at least as of January 2012, and they agreed to

provide attendant care to plaintiff starting on 4 February 2012, but they conditioned

continued payments for attendant care upon being allowed to take depositions of two

of plaintiff’s doctors without an evidentiary hearing. Following a dispute about the

depositions, defendants ceased providing attendant care payments to plaintiff on 8

May 2012. In the absence of continued attendant care provided by a home health

agency, plaintiff’s then-partner and now-husband, Glenn Holappa, began providing

the necessary attendant care services to plaintiff on a daily basis.

      In June 2012, with the consent of plaintiff and Mr. Holappa, Mr. Teich

associated Mark T. Sumwalt and The Sumwalt Law Firm to assist in litigating the

attendant care issues in plaintiff’s claim. Mr. Teich had associated Mr. Sumwalt in

previous workers’ compensation cases involving attendant care issues because of Mr.

Sumwalt’s significant experience and expertise in attendant care litigation. On 7

January 2013, plaintiff filed a Form 33 requesting a hearing before the Commission

because “defendants are refusing to pay compensation for attendant care services.”

Plaintiff’s counsel extensively litigated the attendant care issues, as well as issues

“pertaining to home modifications, equipment needs, prescription medications, and

psychological treatment.” Plaintiff sought, inter alia, ongoing future attendant care

through a home health care agency and retroactive compensation for the attendant


                                           -4-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



care services provided by Mr. Holappa following defendants’ refusal to provide

attendant care beyond 8 May 2012. Defendants denied any compensation for past

attendant care, future attendant care, and psychological treatment.

      Deputy Commissioner J. Brad Donovan heard the matter on 19 March 2013.

On 23 December 2013, Deputy Commissioner Donovan entered an “Opinion and

Award in which he awarded retroactive attendant care compensation to Plaintiff’s

family for eight hours per day, seven days per week, at a rate of $18.00 per hour, and

ongoing attendant care compensation for eight hours per day, seven days per week at

a rate of $18.00 per hour.” Moreover, Deputy Commissioner Donovan “approved a

reasonable attorneys’ fees [sic] of 25% of the value of the retroactive attendant care

services provided by Plaintiff’s family from May 8, 2012 to December 23, 2013, which

were payable to plaintiff and/or his family.”       Defendants appealed to the Full

Commission, which heard the case on 15 May 2014.

      On 23 February 2015, the Full Commission issued an “Opinion and Award in

which it awarded retroactive attendant care compensation to Mr. Holappa, for six

hours per day, seven days per week, at a rate of $10.00 per hour, and ongoing

attendant care compensation through a home health agency for eight hours per day,

seven days per week.” The Commission found that because plaintiff had not paid Mr.

Holappa for the attendant care services he provided, “any payment for retroactive

attendant care services should be paid to the provider in the first instance, i.e., Mr.

Holappa, as opposed to plaintiff as reimbursement for what he paid out of pocket.”


                                          -5-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



Furthermore, the Commission found that “[t]he only attorney fee agreement of record

at the Industrial Commission is the one entered into between Grimes & Teich, L.L.P.

and plaintiff.”   With regard to the attorney’s fee of twenty-five percent of the

reimbursement for retroactive attendant care compensation, the Commission

concluded:

             In the case at bar, the Full Commission finds and concludes
             that the fee agreement between plaintiff and plaintiff’s
             counsel is reasonable, as is the attorney fee plaintiff’s
             counsel has received and will continue to receive from
             plaintiff’s ongoing indemnity compensation. However,
             “[m]edical and hospital expenses which employers must
             provide pursuant to N.C.G.S. § 97-25 are not a part of
             ‘compensation’ as it always has been defined in the
             Workers’ Compensation Act.” Hyler v. GTE Products Co.,
             333 N.C. 258, 264, 425 S.E.2d 698, 702 (1993) (citation
             omitted). “[T]he relief obtainable as general ‘compensation’
             is different and is separate and apart from the medical
             expenses recoverable under the Act’s definition of ‘medical
             compensation.” Id. at 265, 425 S.E.2d at 703. There is no
             evidence of a fee agreement between plaintiff’s counsel and
             any of plaintiffs medical providers, including Mr. Holappa.
             The Full Commission concludes that to the extent
             plaintiff’s counsel’s fee agreement with plaintiff, and
             specifically the phrase “any recovery,” could be interpreted
             to include medical compensation, it is unreasonable under
             the facts of this case. The Full Commission therefore
             declines to approve an attorney fee for plaintiff’s counsel
             out of the medical compensation which defendants have
             been ordered to pay to Mr. Holappa.

      Plaintiff appealed the Commission’s denial of attorney’s fees to the Superior

Court in Buncombe County pursuant to N.C.G.S. § 97-90(c), which authorizes the

senior resident superior court judge to “consider the matter and determine in his



                                          -6-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



discretion the reasonableness of said agreement or fix the fee” in situations in which

there is an agreement and “[i]n all other cases where there is no agreement for fee or

compensation . . . [to] consider the matter of such fee and determine in his discretion

the attorneys’ fees to be allowed in the cause.” On 27 April 2015, defendants filed a

motion to intervene, which was allowed by the superior court.

      After a hearing, the superior court entered an order on 25 August 2015,

followed by an amended order on 4 September 2015 in order to cure an ambiguity in

the final paragraph of the initial order. The superior court reversed the Commission’s

denial of attorney’s fees from the reimbursement for retroactive attendant care

medical compensation. In its order, the superior court found, in pertinent part:


                    7.     With the knowledge and approval of Plaintiff
             and Mr. Holappa, attorney Mark T. Sumwalt and his firm
             The Sumwalt Law Firm were subsequently associated to
             assist in litigating the attendant care issues that had
             arisen in Plaintiff’s claim as a result of Defendants’ refusal
             to voluntarily provide the recommended attendant care to
             Plaintiff and compensate Mr. Holappa for the attendant
             care services he provided to Plaintiff.

                   8.      Mr, Holappa, through Plaintiff’s counsel,
             submitted an affidavit to this Court in which he stated that
             he consented and agreed to Plaintiff’s counsel’s pursuit of
             such recovery on his behalf with the understanding and
             desire that any recovery made on his behalf through
             Plaintiff’s workers’ compensation claim would be subject to
             the 25% fee previously agreed to in the retainer agreement.

                    9.   Mr.    Sumwalt      was      associated   in
             approximately June 2012, and litigation commenced with
             the clear understanding of all parties involved that any


                                          -7-
              SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                           Opinion of the Court



      compensation recovered on behalf of Mr. Holappa for
      providing attendant care services to Plaintiff would be
      subject to the previously agreed upon amount of 25% of any
      benefits ordered by the Industrial Commission, in
      accordance with the parties’ retainer agreement contract.

             ....

             13.   Plaintiff’s counsel did not request fees from
      the home modifications, equipment needs, prescription
      medications, or compensation for psychological treatment
      that Plaintiff’s counsel obtained on Plaintiff’s behalf
      through litigation, despite the significant monetary value
      of these awards. Plaintiff’s counsel requested an attorneys’
      fee only from the attendant care compensation obtained for
      Mr. Holappa in accordance with the retainer agreement.

             ....

              20.    At the hearing in this matter, Mr. Sumwalt
      represented to this Court that his firm has invested over
      500 hours of attorney time in this case and over $13,000.00
      in litigation costs.

            21.    As a result of Mr. Sumwalt’s and Mr. Teich’s
      representation, Mr. Holappa recovered over $61,000.00 in
      retroactive attendant care compensation.

             ....

             26.   Neither Plaintiff nor Defendants were able to
      cite any case where the Industrial Commission failed to
      award an attorneys’ fee from retroactive family member-
      provided attendant care compensation.

From its findings of fact, the court made the following conclusions of law:

            3.     In reaching its decision, this Court
      considered, with regard to the efforts of Mr. Teich and Mr.
      Sumwalt to achieve an award for retroactive attendant
      care services, the following: the significant time


                                   -8-
        SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                     Opinion of the Court



investment of the attorneys, the amount involved, the
favorable results achieved, the contingent nature of the fee
retainer agreement, the customary nature of the 25% fee
for similar services, the specialized skill level and
significant experience of Mr. Sumwalt in the area of
attendant care service recovery, and the appropriate and
necessary nature of the attorneys’ services given the
Defendant[s’] denial of the claim. N.C. Gen. Stat. § 97-
90(c).

       4.     After consideration of these factors, this
Court determined that Mr. Sumwalt performed significant
legal services and expended substantial sums in litigation
costs in this matter, which services and costs were
necessary and essential to the prosecution of Plaintiff’s
case and the achievement of the award for retroactive
attendant care services.

      5.      This Court therefore concludes that Plaintiff’s
counsel’s fee agreement of “25% of any recovery as Ordered
by the North Carolina Industrial Commission” is
reasonable.

      ....

       7.      This Court does not find Defendants’
argument that [Palmer v. Jackson] prohibits an award of
attorneys’ fees from retroactive family member-provided
attendant care compensation to be persuasive. In Palmer,
the plaintiff’s attorneys did not have a fee agreement with,
or the consent of, the medical provider in that case (a
hospital) to pursue the recovery of its fees, and the hospital
objected to having to pay an attorneys’ fee from the fees
that the plaintiff’s attorneys recovered on the hospital’s
behalf outside of an attorney-client relationship. Those are
not the facts of the instant case. Plaintiff’s counsel had the
consent of and a fee agreement with both Plaintiff and Mr.
Holappa.

      ....



                             -9-
                       SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                      Opinion of the Court



                     9.     Awards of the value of retroactive attendant
              care services are not prohibited, and neither are reasonable
              attorneys’ fees based on such awards.

Accordingly, the court “in its discretion, determine[d] that a reasonable attorney’s fee

for the retroactive attendant care compensation recovered [on] Mr. Holappa’s behalf

for services he provided to Plaintiff is 25% and shall therefore be allowed.” Both

parties appealed to the Court of Appeals.1

       At the Court of Appeals, defendants argued that the superior court did not

have subject-matter jurisdiction to review the Commission’s denial of attorney’s fees

because N.C.G.S. § 97-90(c) limits the superior court solely to reviewing the

reasonableness of an attorney’s fee under an explicit or implied fee agreement

between an attorney and a claimant that was presented to the Commission for

approval.    Defendants asserted that the only fee agreement presented to the

Commission here was between plaintiff and his counsel and that the superior court

therefore lacked the authority to consider new affidavits and to review the

reasonableness of a purported implied agreement between plaintiff’s counsel and Mr.

Holappa that had not been presented to the Commission.                    In the alternative,




       1 On appeal, plaintiff argued that the superior court erred in granting defendants’
motion to intervene and that defendants lacked standing to challenge a contract to which
they were not a party. The Court of Appeals determined that the superior court did not err
in allowing defendants’ motion to intervene and that defendants did have standing to
challenge the superior court’s order on appeal. Saunders, 249 N.C. App. at 364-69, 791 S.E.2d
at 471-74. Plaintiff raised these issues in his petition for discretionary review, but this Court
did not allow review of these issues and they are therefore not before this Court.

                                              -10-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



defendants argued that the Act does not allow attorney’s fees to be paid out of medical

compensation.

      The Court of Appeals examined the language and legislative history of

N.C.G.S. § 97-90(c), noting that subsection (c) was added in response to the decision

in Brice v. Robertson House Moving, Wrecking & Salvage Co., 249 N.C. 74, 105 S.E.2d

439 (1958), in order “to rectify the specific problem of the trial court not having

jurisdiction over attorneys’ fees in [ ] workers’ compensation cases.” Saunders, 249

N.C. App. at 371, 791 S.E.2d at 475 (quoting Palmer v. Jackson, 157 N.C. App. 625,

632, 579 S.E.2d 901, 906 (2003), disc. rev. improvidently allowed, 358 N.C. 373, 595

S.E.2d 145 (2004)). The court determined that “the statute solely applies to an

appellate reasonableness review of a fee award on a contract between the claimant-

employee and his attorney previously reviewed by the Full Commission, and not a de

novo hearing.” Id. at 371, 791 S.E.2d at 474. According to the Court of Appeals,

subsection (c)’s “narrow scope” authorizes the superior court “to consider the factors

set forth in the statute in reviewing the Commission’s determination of the

‘reasonableness’ of a fee agreement” but does not authorize the superior court “to look

beyond the evidence presented before the Commission or to take new evidence.” Id.

at 374, 791 S.E.2d at 476 (citing Blevins v. Steel Dynamics, Inc., 202 N.C. App. 584,

691 S.E.2d 133, 2010 WL 521029 (2010) (unpublished)).

      The Court of Appeals determined that the superior court here, in contravention

of this statutory authority,


                                         -11-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



             considered evidence, the purported “fee agreement”
             between Plaintiff’s attorney and Mr. Holappa, which was
             not considered before the Industrial Commission.
             Plaintiff’s counsel took the indemnity and disability fee
             contract between Plaintiff and Mr. Teich, added an
             affidavit, which had never been considered by or ruled
             upon by the Industrial Commission, and argued for the
             first time before the superior court that these documents
             “created” an implied third party contract between
             Plaintiff’s counsel and Mr. Holappa.

                   Plaintiff’s counsel did not petition the superior court
             for appellate review of the “reasonableness” of the
             Industrial Commission’s decision related to the “agreement
             for fee or compensation” between Plaintiff and his
             attorneys referenced in the Full Commission’s Opinion and
             Award, but instead presented a theory and a purported “fee
             contract,” which was never presented to or reviewed by the
             Industrial Commission. See N.C. Gen. Stat. § 97-90(c).

Id. at 373-74, 791 S.E.2d at 476. Accordingly, the Court of Appeals concluded that

the superior court had “acted beyond the scope of its statutory and limited appellate

review of the reasonableness of the Commission’s fee award by taking and

considering new evidence, which was not presented to the Commission.” Id. at 375,

791 S.E.2d at 477. The court also questioned whether, given that the enactment of

subsection (c) predated the establishment of the Court of Appeals, to which appeals

from the Commission under the Act typically lie, “the reasonableness review by the

superior court under subsection (c) may have become an obsolete relic.” Id. at 375,

791 S.E.2d at 477.    Nonetheless, the court “refer[red] this issue to the General

Assembly and request[ed] its review of . . . the continuing need for this limited




                                         -12-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



appellate review by the superior court of the reasonableness of the Commission’s

attorney’s fee awards.” Id. at 376, 791 S.E.2d at 477.

      The Court of Appeals further determined that the superior court “ruled far

beyond an appellate review of the ‘reasonableness’ of the attorney’s fee” in that “[t]he

superior court purported to adjudicate a question of workers’ compensation law, i.e.,

whether the Commission may order an attorney’s fee to be paid from the award of

medical compensation.” Id. at 374, 791 S.E.2d at 476. According to the Court of

Appeals:

             This determination is outside the scope [of] the superior
             court’s appellate jurisdiction under N.C. Gen. Stat. § 97-
             90(c), and rests within the statutes governing the
             Industrial Commission, subject to appeal to this Court.
             N.C. Gen. Stat. § 97-91 (2015). Our Court has determined
             “medical compensation is solely in the realm of the
             Industrial Commission, and § 97-90(c) gives no authority
             to the superior court to adjust such an award under the
             guise of attorneys’ fees. Doing so constitutes an improper
             invasion of the province of the Industrial Commission, and
             constitutes an abuse of discretion.”

Id. at 374, 791 S.E.2d at 476-77 (quoting Palmer, 157 N.C. App. at 635, 579 S.E.2d at

908 (citation omitted)). The court concluded that because the superior court “was

without jurisdiction under N.C. Gen. Stat. § 90-97(c) to re-weigh the Commission’s

factual determinations under these facts, or to award, de novo, attorney’s fees from

attendant care medical compensation to be paid to a third party medical provider,”

the superior court’s order “is a nullity and is vacated.” Id. at 376, 791 S.E.2d at 477.




                                          -13-
                        SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



Accordingly, the court remanded the case to the superior court for further remand to

the Commission. Id. at 376, 791 S.E.2d at 477-78.

      On 25 October 2016, plaintiff filed a petition seeking discretionary review of

the following issues:

             I.     Whether the Court of Appeals’ opinion in Saunders
                    is inconsistent with the Supreme Court’s previous
                    decisions in Schofield and Virmani.

             II.    Whether the Court of Appeals’ opinion in Saunders
                    is inconsistent with its own prior decisions,
                    including Kanipe, Boylan II, Koenig, Davis, Boylan
                    I, Creel, and Priddy.

             III.   Whether the Court of Appeals’ opinion in Saunders
                    is consistent with N.C. Gen. Stat. § 97-90(c) and case
                    law construing the statute.

On 1 November 2017, this Court entered a special order granting discretionary

review solely of Issue III.

                                       Analysis

      We conclude that the decision of the Court of Appeals is not consistent with

N.C.G.S. § 97-90(c) and therefore, reverse the Court of Appeals. The issue we agreed

to hear on discretionary review is one of statutory interpretation, meaning it is a

“question[ ] of law and [ ] reviewed de novo.” In re D.S., 364 N.C. 184, 187, 694 S.E.2d

758, 760 (2010) (citing Brown v. Flowe, 349 N.C. 520, 523, 507 S.E.2d 894, 896 (1998));

see also Irving v. Charlotte-Mecklenburg Bd. of Educ., 368 N.C. 609, 611, 781 S.E.2d

282, 284 (2016) (“When considering a case on discretionary review from the Court of

Appeals, we review the decision for errors of law.” (citing N.C. R. App. P. 16(a))). “We

                                          -14-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



have held in decision after decision that our Workmen’s Compensation Act should be

liberally construed to effectuate its purpose to provide compensation for injured

employees or their dependants, and its benefits should not be denied by a technical,

narrow, and strict construction.” Hollman v. City of Raleigh, 273 N.C. 240, 252, 159

S.E.2d 874, 882 (1968) (citing 3 Strong’s North Carolina Index: Master and Servant §

45 (1960)); see also Deese v. Se. Lawn & Tree Expert Co., 306 N.C. 275, 278, 293 S.E.2d

140, 143 (1982) (“[I]n all cases of doubt, the intent of the legislature regarding the

operation or application of a particular provision is to be discerned from a

consideration of the Act as a whole—its language, purposes and spirit.”).

      Attorney’s fees are regulated under the Act by N.C.G.S. § 97-90, which states

that “[f]ees for attorneys . . . shall be subject to the approval of the Commission.”

N.C.G.S. § 97-90(a) (2017). In addition, the Act mandates that any attorney who

accepts a fee not approved by the Commission or the superior court is guilty of a Class

1 misdemeanor.     Id. § 97-90(b) (2017).     The superior court’s role in approving

attorney’s fees is defined in subsection (c), which provides:

                    If an attorney has an agreement for fee or
             compensation under this Article, he shall file a copy or
             memorandum thereof with the hearing officer or
             Commission prior to the conclusion of the hearing. If the
             agreement is not considered unreasonable, the hearing
             officer or Commission shall approve it at the time of
             rendering decision. If the agreement is found to be
             unreasonable by the hearing officer or Commission, the
             reasons therefor shall be given and what is considered to
             be reasonable fee allowed. If within five days after receipt
             of notice of such fee allowance, the attorney shall file notice


                                          -15-
        SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                     Opinion of the Court



of appeal to the full Commission, the full Commission shall
hear the matter and determine whether or not the
attorney’s agreement as to a fee or the fee allowed is
unreasonable. If the full Commission is of the opinion that
such agreement or fee allowance is unreasonable and so
finds, then the attorney may, by filing written notice of
appeal within 10 days after receipt of such action by the
full Commission, appeal to the senior resident judge of the
superior court in the county in which the cause of action
arose or in which the claimant resides; and upon such
appeal said judge shall consider the matter and determine
in his discretion the reasonableness of said agreement or fix
the fee and direct an order to the Commission following his
determination therein. The Commission shall, within 20
days after receipt of notice of appeal from its action
concerning said agreement or allowance, transmit its
findings and reasons as to its action concerning such
agreement or allowance to the judge of the superior court
designated in the notice of appeal. In all other cases where
there is no agreement for fee or compensation, the attorney
or claimant may, by filing written notice of appeal within
five days after receipt of notice of action of the full
Commission with respect to attorneys’ fees, appeal to the
senior resident judge of the superior court of the district of
the county in which the cause arose or in which the
claimant resides; and upon such appeal said judge shall
consider the matter of such fee and determine in his
discretion the attorneys’ fees to be allowed in the cause. The
Commission shall, within 20 days after notice of appeal has
been filed, transmit its findings and reasons as to its action
concerning such fee or compensation to the judge of the
superior court designated in the notice of appeal; provided
that the Commission shall in no event have any
jurisdiction over any attorneys’ fees in any third-party
action. In any case in which an attorney appeals to the
superior court on the question of attorneys’ fees, the
appealing attorney shall notify the Commission and the
employee of any and all proceedings before the superior
court on the appeal, and either or both may appear and be
represented at such proceedings.



                            -16-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



                     The Commission, in determining an allowance of
             attorneys’ fees, shall examine the record to determine the
             services rendered. The factors which may be considered by
             the Commission in allowing a reasonable fee include, but
             are not limited to, the time invested, the amount involved,
             the results achieved, whether the fee is fixed or contingent,
             the customary fee for similar services, the experience and
             skill level of the attorney, and the nature of the attorney’s
             services.

                    In making the allowance of attorneys’ fees, the
             Commission shall, upon its own motion or that of an
             interested party, set forth findings sufficient to support the
             amount approved.

                    The Commission may deny or reduce an attorney’s
             fees upon proof of solicitation of employment in violation of
             the Rules of Professional Conduct of the North Carolina
             State Bar.

Id. § 97-90(c) (2017) (emphases added).

      Subsection (c) contains no language that limits the superior court solely to “the

[same] factors set forth in the statute” that are to be considered by the Commission

or that prohibits the superior court from “look[ing] beyond the evidence presented

before the Commission or [ ] tak[ing] new evidence.” Saunders, 249 N.C. App. at 374,

791 S.E.2d at 476. On the contrary, the statute vests the superior court judge with

the authority to “consider the matter and determine in his discretion the

reasonableness of said agreement or fix the fee” when there is an agreement, and “[i]n

all other cases where there is no agreement for fee or compensation . . . [to] consider

the matter of such fee and determine in his discretion the attorneys’ fees to be allowed

in the cause.” N.C.G.S. § 97-90(c) (emphases added). We find that the plain language


                                          -17-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



of the statute—committing the matter of attorney’s fees to the superior court judge

to “consider the matter” of a fee and “determine [it] in his discretion”—sets forth a

broad, de novo fact-finding role to be played by the superior court. See, e.g., White v.

White, 312 N.C. 770, 777-78, 324 S.E.2d 829, 833 (1985) (explaining that “[i]t is well

established that where matters are left to the discretion of the trial court, appellate

review is limited to a determination of whether there was a clear abuse of discretion,”

and “[a] ruling committed to a trial court’s discretion is to be accorded great

deference” and discussing how “[t]he findings of fact show that the trial court

admitted and considered evidence relating to several of the twelve factors contained

in” the statute at issue (emphasis added) (citations omitted)); see also Little v. Penn

Ventilator Co., 317 N.C. 206, 218, 345 S.E.2d 204, 212 (1986) (“The abuse of discretion

standard of review is applied to those decisions which necessarily require the exercise

of judgment. . . . [T]he reviewing court sits only to insure that the decision could, in

light of the factual context in which it is made, be the product of reason.” (emphasis

added)). Accordingly, we conclude that the Court of Appeals erred by reading strict

limits into the statutory review to be conducted by the superior court. Instead, we

hold that, in accord with the authority given in N.C.G.S. § 97-90(c) to “consider the

matter” of attorney’s fees and “in his discretion” fix the attorney’s fees to be allowed,

the superior court judge may take and consider additional evidence not presented to

the Commission in order to properly consider the matter and exercise the court’s

discretion.


                                          -18-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



       Here, the Commission found that “[t]he only fee agreement of record at the

Industrial Commission is the one entered into between [Teich’s firm] and plaintiff”

and concluded that “[t]here is no evidence of a fee agreement between plaintiff’s

counsel and any of plaintiff’s medical providers, including Mr. Holappa.”          The

superior court, under its authority to “consider the matter” of attorney’s fees and “in

[its] discretion” fix the attorney’s fees to be allowed, considered the evidence,

including an affidavit from Mr. Holappa, and determined that there actually was

such an agreement. In fact, the very same agreement between plaintiff’s counsel and

plaintiff that was before the Commission was the one submitted to the superior court

for review; Mr. Holappa’s affidavit made clear that he was also a party to that

agreement. The superior court thereupon found the following facts:

                    7.     With the knowledge and approval of Plaintiff
             and Mr. Holappa, attorney Mark T. Sumwalt and his firm
             The Sumwalt Law Firm were subsequently associated to
             assist in litigating the attendant care issues that had
             arisen in Plaintiff’s claim as a result of Defendants’ refusal
             to voluntarily provide the recommended attendant care to
             Plaintiff and compensate Mr. Holappa for the attendant
             care services he provided to Plaintiff.

                   8.      Mr. Holappa, through Plaintiff’s counsel,
             submitted an affidavit to this Court in which he stated that
             he consented and agreed to Plaintiff’s counsel’s pursuit of
             such recovery on his behalf with the understanding and
             desire that any recovery made on his behalf through
             Plaintiff’s workers’ compensation claim would be subject to
             the 25% fee previously agreed to in the retainer agreement.

                   9.    Mr.    Sumwalt      was     associated  in
             approximately June 2012, and litigation commenced with


                                         -19-
                    SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



            the clear understanding of all parties involved that any
            compensation recovered on behalf of Mr. Holappa for
            providing attendant care services to Plaintiff would be
            subject to the previously agreed upon amount of 25% of any
            benefits ordered by the Industrial Commission, in
            accordance with the parties’ retainer agreement contract.

                  ....

                   13.   Plaintiff’s counsel did not request fees from
            the home modifications, equipment needs, prescription
            medications, or compensation for psychological treatment
            that Plaintiff’s counsel obtained on Plaintiff’s behalf
            through litigation, despite the significant monetary value
            of these awards. Plaintiff’s counsel requested an attorneys’
            fee only from the attendant care compensation obtained for
            Mr. Holappa in accordance with the retainer agreement.

(Emphases added.) The court then concluded:

                    1.    . . . Plaintiff’s counsel participated in complex
            litigation, including the defense of the case on appeal
            before the Full Commission, predominantly on the issue of
            attendant care and with a contingency fee agreement with
            Plaintiff and Mr. Holappa in place.

                  ....

                  5.     This Court therefore concludes that Plaintiff’s
            counsel’s fee agreement of [ ] “25% of any recovery as
            Ordered by the North Carolina Industrial Commission” is
            reasonable.

                  ....

                  7.      This Court . . . . [finds that the facts in
            Palmer] are not the facts of the instant case. Plaintiff’s
            counsel had the consent of and a fee agreement with both
            Plaintiff and Mr. Holappa.




                                         -20-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



(Emphases added.) (Citation omitted.) Having determined that Mr. Holappa was a

party to the agreement between plaintiff and his counsel providing for attorney’s fees

of “25% of any recovery,” the superior court considered all the factors listed in

subsection (c) and “in its discretion, determine[d] that a reasonable attorney’s fee . . .

is 25% and shall therefore be allowed.”

      We note first that “[a] mere recital in an order that it is entered in the exercise

of the court’s discretion does not necessarily make the subject of the order a

discretionary matter” and “[r]ulings of the court on matters of law are as a rule not

discretionary.” Hollingsworth GMC Trucks, Inc. v. Smith, 249 N.C. 764, 767, 107

S.E.2d 746, 749 (1959) (first citing Poovey v. City of Hickory, 210 N.C. 630, 631, 188

S.E. 78, 79 (1936); then citing 2 Thomas Johnston Wilson, II & Jane Myers Wilson,

McIntosh North Carolina Practice and Procedure (2d ed. 1956), § 1782(4) at 209).

Here, the Court of Appeals determined that the superior court exceeded its

discretionary authority under subsection (c) not only by taking additional evidence,

but also by “purport[ing] to adjudicate a question of workers’ compensation law, i.e.,

whether the Commission may order an attorney’s fee to be paid from the award of

medical compensation.”      Saunders, 249 N.C. App. at 374, 791 S.E.2d at 476.

According to the Court of Appeals, “medical compensation is solely in the realm of the

Industrial Commission, and § 97-90(c) gives no authority to the superior court to

adjust such an award under the guise of attorneys’ fees.” Id. at 374, 791 S.E.2d at




                                          -21-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                     Opinion of the Court



476 (quoting Palmer, 157 N.C. App. at 635, 579 S.E.2d at 908). 2 We disagree and

conclude that the superior court below acted exactly within the authority and

discretion provided to it by the plain language of N.C.G.S. § 97-90(c).

       Moreover, contrary to the suggestion of the Court of Appeals, we do not

consider N.C.G.S. § 97-90(c) to be an “obsolete relic.” Id. at 375, 791 S.E.2d at 477.

In noting that subsection (c) was added in response to the Brice decision and “prior to

the establishment of the Court of Appeals in 1967 and the establishment of [the Court

of Appeals’] comprehensive jurisdiction to review direct appeals from the Industrial

Commission,” id. at 371, 791 S.E.2d at 475; see also Act of June 2, 1967, ch. 669, sec.

1, 1967 N.C. Sess. Laws 755, 755 (vesting appeals from Commission decisions for

errors of law in the Court of Appeals), the Court of Appeals suggested that subsection

(c)’s review of attorney’s fees was lodged in the superior court merely because the

Court of Appeals was not yet in existence when subsection (c) was enacted. In that

respect, we note that the legislature, following the creation of the Court of Appeals,

more than once has amended subsection (c) without removing the superior court’s

discretion to review attorney’s fees. The Workers’ Compensation Reform Act of 1994,

ch. 679, sec. 9.1, 1993 N.C. Sess. Laws (Reg. Sess. 1994) 394, 417-18; see also Act of

July 11, 2013, ch. 278, sec. 1, 2013 N.C. Sess. Laws 755, 755-56 (authorizing the


       2 This contention based on Palmer is misplaced, however, as neither the superior court
nor the Commission purported to adjudicate the question of law that was at issue in Palmer.
See Palmer, 157 N.C. App. at 627-28, 579 S.E.2d at 903-04. We express no opinion on the
decision of the Court of Appeals in Palmer, which is not binding on this Court.


                                            -22-
                      SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                  Opinion of the Court



Commission to hear disputes between an employee’s previous and current attorneys

regarding the division of a fee and providing that “[a]n attorney who is a party to an

action under this subsection shall have the same rights of appeal as outlined in

subsection (c) of this section”). The superior court’s comprehensive factual review of

an attorney’s fee as contemplated by N.C.G.S. § 97-90(c) is quite unlike the kind of

analysis conducted by the Court of Appeals, which typically reviews for errors of law.

See N.C.G.S. § 97-86 (2017) (“[A]ppeal from the decision of [the] Commission to the

Court of Appeals [is] for errors of law under the same terms and conditions as govern

appeals from the superior court to the Court of Appeals in ordinary civil actions.”

(emphasis added)); see also id. § 7A-26 (2017) (providing that the Court of Appeals

has “jurisdiction to review upon appeal decisions of the several courts of the General

Court of Justice and of administrative agencies, upon matters of law or legal

inference” (emphasis added)).

      Indeed, the appellate jurisdiction now possessed by the Court of Appeals was

the same as that possessed by the superior court before the enactment of subsection

(c), as explained in Brice:

             When the appeal comes on for hearing[,] it is heard by the
             presiding [superior court] judge who sits as an appellate
             court. His function is to review alleged errors of law made
             by the Industrial Commission, as disclosed by the record
             and as presented to him by exceptions duly entered.
             Necessarily, the scope of review is limited to the record as
             certified by the Commission and to the questions of law
             therein presented.



                                         -23-
                       SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                      Opinion of the Court



                    . . . ‘In passing upon an appeal from an award of the
              Industrial Commission in a proceeding coming within the
              purview of the act, the Superior Court is limited in its
              inquiry to these two questions of law: (1) Whether or not
              there was any competent evidence before the commission
              to support its findings of fact; and (2) whether or not the
              findings of fact of the commission justify its legal
              conclusions and decision. The Superior Court cannot
              consider the evidence in the proceeding in any event for the
              purpose of finding the facts for itself.

Brice, 249 N.C. at 82, 105 S.E.2d at 445 (emphasis added) (citations omitted) (first

quoting Penland v. Bird Coal Co., 246 N.C. 26, 33, 97 S.E.2d 432, 438 (1957); then

quoting Thomason v. Red Bird Cab Co., 235 N.C. 602, 605, 70 S.E.2d 706, 708 (1952)).

We conclude that subsection (c)—enacted “in response to the Brice decision,”

Saunders, 249 N.C. App. at 371, 791 S.E.2d at 475—is separate from the appellate

review for errors of law that was formerly vested in the superior court and is now

vested in the Court of Appeals; instead, a review under subsection 97-90(c) is a

unique, fact-based avenue of review covering a limited subject matter3 that the

legislature has chosen to vest in the superior court.


       3 Notably, the matter of attorney’s fees is not the only area under the Act that the
legislature has committed to the discretion of the superior court. In 1983, after the creation
of the Court of Appeals, the legislature added N.C.G.S. § 97-10.2(j), providing that when an
employee obtains a judgment pursuant to a settlement from a third-party tortfeasor, the
employee or the employer (or the employer’s insurance carrier) may apply to the superior
court to have the presiding judge determine the amount of the employer’s lien. Act of June
30, 1983, ch. 645, sec. 1, 1983 N.C. Sess. Laws 604, 604; see Act of June 26, 1991, ch. 408, sec.
1, 1991 N.C. Sess. Laws 768, 772 (amending subsection (j) to provide that “with or without
the consent of the employer, the [superior court] judge shall determine, in his discretion, the
amount, if any, of the employer’s lien” (emphasis added)); see, e.g., Easter-Rozzelle v. City of
Charlotte, 370 N.C. 286, 300, 807 S.E.2d 122, 131 (2017) (concluding that the plaintiff did not
waive his right to compensation under the Act by settling with a third-party tortfeasor and

                                              -24-
                     SAUNDERS V. ADP TOTALSOURCE FI XI, INC.

                                   Opinion of the Court



                                      Conclusion

      In sum, we hold that the decision of the Court of Appeals here is inconsistent

with N.C.G.S. § 97-90(c) and that the superior court had jurisdiction to take and

consider additional evidence not previously considered by the Commission.            We

further conclude that the superior court based its determination on factual findings

and an exercise of discretion, as specifically authorized in N.C.G.S. § 97-90(c).

Accordingly, we reverse the decision of the Court of Appeals and remand this case to

that court for remand to the superior court for further remand to the Commission for

entry of an order setting attorney’s fees as determined by the superior court, and for

additional proceedings not inconsistent with this opinion.

      REVERSED AND REMANDED.

      Justice EARLS did not participate in the consideration or decision of this case.




receiving settlement proceeds and that “either party here may apply to the superior court
judge to determine the amount of defendant’s lien”).




                                          -25-